Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 63/002,417, filed on March 31, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couch (US 2805630 A).
Regarding claim 1, Couch teaches (Fig. 1-4): A truck assembly of a rail vehicle (col. 1, lines 9-12), the truck assembly (Fig. 1) comprising: a side frame (1) including a spring seat (2, 10) below an opening (23), wherein the spring seat (2, 10) includes a locating pocket (defined between the upper surface of the spring seat 10 and facing walls 14, 15); and an end guide system (subframe 6) removably coupled (col. 3, lines 53-56) to the side frame (1), wherein the end guide system (6) comprises: a central base (7) configured to be received and retained by the locating pocket (between 10, 14, 15)(Fig. 1); and at least one end guide (integral beam guides 33) extending outwardly (out from central base 7; Fig. 4) and upwardly from the central base (7) (Fig. 4).
Regarding claim 3, Couch teaches the elements of claim 1, as stated above. Couch further teaches (Fig. 1-4): the at least one guide (33) comprises: a first end guide (33) extending from a first end of the central base (7); and a second end guide (33) extending from a second end of the central base (7), wherein the second end is opposite from the first end (Fig. 4). 
Regarding claim 4, Couch teaches the elements of claim 3, as stated above. Couch further teaches (Fig. 1-4): the central base (7), the first end guide (brake beam guide 33), and the second end (brake beam guide 33) are integrally molded and formed as a single piece (the mounting, brake beam guides 33 are cast integrally with the subframe 6, which includes central base 7; col. 3, lines 31-37).
Regarding claim 5, Couch teaches the elements of claim 1, as stated above. Couch further teaches (Fig. 1-4): the central base (7) of the subframe (6) is longitudinally and laterally constrained (col. 2, lines 22-31) within the locating pocket (between 10, 14, 15). 
Regarding claim 6, Couch teaches the elements of claim 1, as stated above. Couch further teaches (Fig. 1-4): the locating pocket (between 10, 14, 15) includes a rim (longitudinally facing walls 14, 15) that retain the central base (7) within the locating pocket (between 10, 14, 15).
The longitudinally facing walls 14, 15 of Couch are given their broadest reasonable interpretations and have been construed as the rim (upper and outer edges or border) of the locating pocket (10, 14, 15), which retains the central base 7 of the subframe 6 (col. 2, lines 22-31). 
Regarding claim 8, Couch teaches the elements of claim 1, as stated above. Couch further teaches (Fig. 1-4): one or more springs (9) that exert a downward force into the central base (7) of the end guide system (6), wherein at least a portion of the central base (7) is sandwiched between the one or more springs (9) and the spring seat (2, 10) of the side frame (1)(Fig. 1). 
Regarding claim 9, Couch teaches (Fig. 1-4): An end guide system (6) configured to removably secure (col. 3, lines 53-56) to a side frame (1) of a truck assembly of a rail vehicle (col. 1, lines 9-12), the end guide system (6) comprising: a central base (7) configured to be received and retained by a locating pocket (between 10, 14, 15) of the side frame (1); and at least one end guide (33) extending outwardly (out from central base 7; Fig. 4) and upwardly from the central base (7).
Regarding claim 11, Couch teaches the elements of claim 9, as stated above. Couch further teaches (Fig. 1-4): the at least one guide (33) comprises: a first end guide (33) extending from a first end of the central base (7); and a second end guide (33) extending from a second end of the central base (7), wherein the second end is opposite from the first end (Fig. 4). 
Regarding claim 12, Couch teaches the elements of claim 11, as stated above. Couch further teaches (Fig. 1-4): the central base (7), the first end guide (brake beam guide 33), and the second end (brake beam guide 33) are integrally molded and formed as a single piece (the mounting, brake beam guides 33 are cast integrally with the subframe 6, which includes central base 7; col. 3, lines 31-37).
Regarding claim 13, Couch teaches (Fig. 1-4): A method for a truck assembly of a rail vehicle (col. 1, lines 9-12), the method comprising: removably coupling (col. 3, lines 53-56)  an end guide system (6) to a side frame (1), wherein the side frame (1) includes a spring seat (2, 10) below an opening (23), and wherein the spring seat (2, 10) includes a locating pocket (between 10, 14, 15). 
Regarding claim 14, Couch teaches the elements of claim 13, as stated above. Couch further teaches (Fig. 1-4): said removably coupling (col. 3, lines 53-56) comprises receiving and retaining a central base (7) of the end guide system (6) by the locating pocket (between 10, 14, 15) (Col. 2, lines 22-31), and wherein at least one end guide (33) extends outwardly (out from central base 7; Fig. 4) and upwardly from the central base (7).
Regarding claim 15, Couch teaches the elements of claim 14, as stated above. Couch further teaches (Fig. 1-4): integrally molded and forming the central base (7) and the at least one end guide (brake beam guide 33) as a single piece (the mounting, brake beam guides 33 are cast integrally with the subframe 6, which includes central base 7; col. 3, lines 31-37).
Regarding claim 16, Couch teaches the elements of claim 14, as stated above. Couch further teaches (Fig. 1-4): longitudinally and laterally constraining the central base (7) of the subframe (6)  within the locating pocket (10, 14, 15) (col. 2, lines 22-31). 
Regarding claim 17, Couch teaches the elements of claim 14, as stated above. Couch further teaches (Fig. 1-4): retaining the central base (7) by a rim (longitudinally facing walls 14, 15) of the locating pocket (10, 14, 15) (col. 2, lines 22-31). 
The longitudinally facing walls 14, 15 of Couch are given their broadest reasonable interpretations and have been construed as the rim (upper and outer edges or border) of the locating pocket (10, 14, 15), which retains the central base 7 of the subframe 6 (col. 2, lines 22-31). 
Regarding claim 18, Couch teaches the elements of claim 14, as stated above. Couch further teaches (Fig. 1-4): sandwiching at least a portion of the central base (7) between one or more springs (9) and the spring seat (2, 10) of the side frame (1)(Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Couch (US 2805630 A).
Regarding claim 2, Couch teaches the elements of claim 1, as stated above. Couch further teaches (Fig. 1-4): the at least one end guide (33) extends outwardly and upwardly from the central base (7) at an angle in relation to the central base (7)(Fig. 4), but does not explicitly teach that the angle is between 10-20 degrees. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the end guides at an angle of 10-20 degrees relative to the central base, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Adjusting the angle of the end guides relative to the central base would ensure proper alignment with the side frame of a railway truck.  
It is noted Applicant has not claimed criticality to an angle of 10-20 degrees, see [0052] where Applicant merely indicates the angle between 0 and 90 degrees.
Regarding claim 10, Couch teaches the elements of claim 9, as stated above. Couch further teaches (Fig. 1-4): the at least one end guide (33) extends outwardly and upwardly from the central base (7) at an angle in relation to the central base (7)(Fig. 4), but does not explicitly teach that the angle is between 10-20 degrees. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the end guides at an angle of 10-20 degrees relative to the central base, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Adjusting the angle of the end guides relative to the central base would ensure proper alignment with the side frame of a railway truck.  
It is noted Applicant has not claimed criticality to an angle of 10-20 degrees, see [0052] where Applicant merely indicates the angle between 0 and 90 degrees.
Regarding claim 19, Couch teaches the elements of claim 13, as stated above. Couch further teaches (Fig. 1-4): said removably coupling (col. 3, lines 53-56) comprises securing the end guide system (33) to the side frame (1) using locking pins (29)(col. 3, lines 53-62; Fig. 1-2), but does not explicitly teach that the securement is done without fasteners.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the locking pins, since it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. Removing the locking pins from the interlocking members between the subframe and the sideframe would still enable the subframe to be secured by the downward force of the springs (9) and gravity, while also making the subframe easily removable during assembly, disassembly, and maintenance.


Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 7 and 20, the prior art fails to teach ramps extending upwardly from an upper surface of the spring seat at opposite ends, wherein each of the ramps includes a channel, wherein a plurality of tabs extend upwardly from the spring seat, wherein an internal rim extends upwardly from the spring seat, and wherein the locating pocket is defined between the upper surface of the spring seat, the ramps, and the internal rim. While Couch teaches (Fig. 1-4): a side frame (1) comprising longitudinally facing walls (14, 15) that may be interpreted as the ramps, the examiner finds no obvious reason to modify Couch such that each of the ramps includes a channel, wherein a plurality of tabs extend upwardly from the spring seat, and wherein an internal rim extends upwardly from the spring seat, and wherein the locating pocket is defined between the upper surface of the spring seat, the ramps, and the internal rim. Such modifications would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-2717558-A: Teaches The bolster is supported by a group of coil springs 20 which, in the embodiment shown in Fig. 1, rest on the spring seat portion 22 of the side frame. In the truck illustrated, the group of springs 20 consists of a central spring, a pair of inboard springs and a pair of outboard springs. Upstanding spring retaining flanges 23 are provided at the edges of spring seat 22 on both the outboard and inboard sides of the side frame.
US-2045299-A: Teaches that the truck side frame 20 consists essentially of the compression member 22, and the tension member 24 merged adjacent the ends thereof as at 26 and being provided with the journal boxes 28 having cooperative relation with the journal ends of the wheel and axle assemblies 30. 
US-2793029-A: Teaches a spring plank 86 is interposed between the spring group unit and the spring seat portion 82 of member 74; the bolster is provided adjacent both columns with outer guide lugs 84, which overlap the portions of columns 76 that are disposed above widened opening 78a, the lugs being of such vertical height as to pass through opening 78a to permit the bolster to be withdrawn from the frame. 
US-2473010-A: Teaches the bolster 46 is inserted within the frame 18 at the bottom thereof and is elevated within the frame, the bolster gibs 50, 50 being received within the channels 52, 52, and thereafter the bolster supporting springs 26, 26 are seated at 24 on the frame 18. The bolster 46 is then lowered onto the springs 26, 26; said bottom wall being provided with positioning lugs 28, 28 cooperating with said springs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/3/22